Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 21st, 2022, claims 1, 8 and 9 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-9 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20170106834 A1) in view of Stouffer et al. (US 20030028299 A1).
In regards to claim 1, Williams teaches a telematics system (64) for a vehicle comprising a controller area network bus (CAN-bus), and on-board diagnostics (OBD) system (Paragraphs 29, 30), comprising a data port at a first OBD connector part provided on the CAN-bus and a vehicle security system comprising a first wireless transceiver (Paragraph 29), by way of the plurality of chipsets (transceivers), and which vehicle security system provides a first and limited set of functionalities (Paragraph 40). Williams teaches the telematics systems comprising a telematics device connected to a second OBD connector part which is connectable to the first OBD connector part (Paragraph 29), by way of the telematics circuitry comprising multiple wireless chipsets for different wireless communication purposes. 
Williams further teaches, the first wireless transceiver being the BLE module within the vehicle, which is in data communication with a wireless sensor (72) (second wireless transceiver)  in communication with smart device in proximity of the vehicle (716), to which when in a given threshold distance of the vehicle is permitted to perform a limited set of functionalities based on the data identified specific to the device in communication with the vehicle wireless transceiver. The BLE module may enable a limited set of functionalities specific to that authenticated smart device.  Williams then goes on to teach a second set of limited functionalities different from the first set of functionalities based on the specific data communication from another vehicular sensor transceiver (third transceiver) communicating with a key fob (remote from the vehicle ((710)(714)) in conjunction with the other sensor’s data (second transceiver device) in communication with a smart device (Figure 7).  The said steps of determining functionality of the vehicle based on the data communicated by the second and third transceivers is in conjunction with vehicular security protocol. 
Williams fails to teach a vehicle security system configured to be deeply concealed on the vehicle, the vehicle security system comprising a  wireless transceiver, a movement sensor and a vehicle immobilizing device.  Stouffer teaches a vehicle security system embedded in the vehicle, wherein the system comprises a motion/movement sensor, a vehicle immobilizer and a transceiver capable of receiving signals form a remote device (Paragraph 27).  Furthermore, Stouffer discloses a telematics unit and a vehicle control system capable of wireless communication (Paragraph 53).  The control system is then set to provide a given set of functionality of the vehicle (Claim 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Stouffer’s teaching with Williams teaching in order to a secure, and discrete method to regulate access to a motor vehicle.
In regards to claim 2, Williams modified teaches the third transceiver comprising cellular communication (Paragraphs 17, 22), which encompasses  at least LTE, GSM, 4G and 5G communication protocols ala transceiver.
In regards to claim 6, Williams modified teaches the first and second transceivers are paired with one another and a secure data link is 20established between the first and second transceivers (Paragraphs 40, 41, 65).
In regards to claim 7, Williams modified teaches the means connected to the controller for providing a second set of functionalities comprises a receiver of a satellite-based radio navigation systemWO 2020/003226PCT/IB2019/055496 16and wherein the second set of functionalities comprises a position determining functionality (Paragraph 48).
In regards to claim 8, Williams teaches a vehicle comprising: a controller area network bus (CAN-bus); an 5on-board diagnostics (OBD) system comprising a data port at a first OBD connector part provided on the CAN-bus (Paragraph 29), by way of the plurality of chipsets (transceivers), and which vehicle security system provides a first and limited set of functionalities (Paragraph 40).  Williams teaches a vehicle security system providing a first and limited set of functionalities and which vehicle security system comprises a first wireless transceiver; and a telematics device connected to a second OBD connector part which 10is connectable to the first OBD connector part (Paragraph 29).  
Williams further teaches, the first wireless transceiver being the BLE module within the vehicle, which is in data communication with a wireless sensor (72) (second wireless transceiver)  in communication with smart device in proximity of the vehicle (716), to which when in a given threshold distance of the vehicle is permitted to perform a limited set of functionalities based on the data identified specific to the device in communication with the vehicle wireless transceiver. The BLE module may enable a limited set of functionalities specific to that authenticated smart device.  Williams then goes on to teach a second set of limited functionalities different from the first set of functionalities based on the specific data communication from another vehicular sensor transceiver (third transceiver) communicating with a key fob (remote from the vehicle ((710)(714)) in conjunction with the other sensor’s data (second transceiver device) in communication with a smart device (Figure 7).  The said steps of determining functionality of the vehicle based on the data communicated by the second and third transceivers is in conjunction with vehicular security protocol. 
Williams fails to teach a vehicle security system configured to be deeply concealed on the vehicle, the vehicle security system comprising a  wireless transceiver, a movement sensor and a vehicle immobilizing device.  Stouffer teaches a vehicle security system embedded in the vehicle, wherein the system comprises a motion/movement sensor, a vehicle immobilizer and a transceiver capable of receiving signals form a remote device (Paragraph 27).  Furthermore, Stouffer discloses a telematics unit and a vehicle control system capable of wireless communication (Paragraph 53).  The control system is then set to provide a given set of functionality of the vehicle (Claim 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Stouffer’s teaching with Williams teaching in order to a secure, and discrete method to regulate access to a motor vehicle.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20170106834 A1) in view of Stouffer et al. (US 20030028299 A1) as applied in claim 2 above, in further view of Zakaria et al. (US 20160353305 A1)
In regards to claim 3, Williams modified fails to teach the third transceiver is configured to communicate with the remote backend via the internet of things (loT).  Zakaria on the other hand teaching a transceiver the third transceiver is configured to communicate with the remote backend (110) via the internet of things (loT) (Paragraphs 56, 58, 59, 63).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Zakaria’s teaching with Williams modified’s teaching in order to enable effective communication with a remote server end/hub.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20170106834 A1) in view of Stouffer et al. (US 20030028299 A1) as applied above in claim 1, in further view of DeVries et al. (US 20170101006 A1)
In regards to claim 4, Williams modified fails to teach the telematics device 10derives power for operation from a battery of the vehicle via the first and second OBD connector parts.  DeVries on the other hand teaches the telematics device 10derives power for operation from a battery of the vehicle via the first and second OBD connector parts (Paragraphs 45, 55).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine DeVries teaching with Williams modified’s teaching in order to effectively power the circuitry of the telematics unit/device.
In regards to claim  5, Williams modified via DeVries teaches the telematics device comprises a local battery to power the telematics device in the 15event that the second OBD connector part is separated from the first OBD connector part (Paragraphs 45, 55).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20170106834 A1) in view of Stouffer et al. (US 20030028299 A1) and Link II (US 20090119657 A1).
In regards to claim 9, Williams teaches a telematics system (64) for a vehicle comprising a controller area network bus (CAN-bus), and on-board diagnostics (OBD) system (Paragraphs 29, 30), comprising a data port  at a first OBD connector part provided on the CAN-bus and a vehicle security system comprising a first wireless transceiver (Paragraph 29), by way of the plurality of chipsets (transceivers), and which vehicle security system provides a first and limited set of functionalities (Paragraph 40).  Williams teaches the telematics systems comprising a telematics device connected to a second OBD connector part which is connectable to the first OBD connector part (Paragraph 29), by way of the telematics circuitry comprising multiple wireless chipsets for different wireless communication purposes.  
Williams further teaches, the first wireless transceiver being the BLE module within the vehicle, which is in data communication with a wireless sensor (72) (second wireless transceiver)  in communication with smart device in proximity of the vehicle (716), to which when in a given threshold distance of the vehicle is permitted to perform a limited set of functionalities based on the data identified specific to the device in communication with the vehicle wireless transceiver. The BLE module may enable a limited set of functionalities specific to that authenticated smart device.  Williams then goes on to teach a second set of limited functionalities different from the first set of functionalities based on the specific data communication from another vehicular sensor transceiver (third transceiver) communicating with a key fob (remote from the vehicle ((710)(714)) in conjunction with the other sensor’s data (second transceiver device) in communication with a smart device (Figure 7).  The said steps of determining functionality of the vehicle based on the data communicated by the second and third transceivers is in conjunction with vehicular security protocol. 
Williams fails to teach a vehicle security system configured to be deeply concealed on the vehicle, the vehicle security system comprising a  wireless transceiver, a movement sensor and a vehicle immobilizing device.  Stouffer teaches a vehicle security system embedded in the vehicle, wherein the system comprises a motion/movement sensor, a vehicle immobilizer and a transceiver capable of receiving signals form a remote device (Paragraph 27).  Furthermore, Stouffer discloses a telematics unit and a vehicle control system capable of wireless communication (Paragraph 53).  The control system is then set to provide a given set of functionality of the vehicle (Claim 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Stouffer’s teaching with Williams teaching in order to a secure, and discrete method to regulate access to a motor vehicle.
Williams fails to teach a method of upgrading a vehicle security system, whereas, Link teaches a method for upgrading a vehicle security system comprising a first 20wireless transceiver and which system is deeply concealed in the vehicle to a vehicle telematics system providing more functionalities than the vehicle security system (Abstract; Paragraphs 40, 72, 79).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Link’s teaching with Williams’ teaching in order to enable a secure method to upgrade the different sensory components of a vehicle accordingly.

Response to Arguments
Examiner has acknowledged applicant’s amendments and has addressed them under new grounds of rejection above.  Examiner encourages applicant to reach out and discuss the claims and the rationale behind the grounds of rejection for potential direction to amend the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                    

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685